Citation Nr: 0406491	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  96-27 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
due to Agent Orange exposure.  

2.  Entitlement to service connection for degenerative joint 
disease of the right knee secondary to service-connected 
residuals of left knee injury.  

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A § 1151 for a left side throat 
disability as the result of surgery at a VA medical center in 
January 1994.  

4.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A § 1151 for right hip nerve damage as 
the result of surgery at a VA medical center in January 1994.  

5.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A § 1151 for loss of use of the legs 
as the result of surgery at a VA medical center in January 
1994.  

6.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A § 1151 for weakness of the upper 
extremities as the result of surgery at a VA medical center 
in January 1994.  

7.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A § 1151 for a low back disability as 
the result of surgery at a VA medical center in January 1994.  

8.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for residuals of a left knee injury.  

9.  Entitlement to an evaluation in excess of 10 percent for 
post operative scars on the left knee, from the initial grant 
of service connection.  

10.  Entitlement to a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance and/or adaptive equipment.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from April 1973 to September 
1976.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from July 1995, March 1996, and December 
2002 rating decisions that denied entitlement to VA 
compensation benefits for the issues shown on the first page 
of this decision.  In July 1995, the RO denied service 
connection for right hip nerve damage as a result of surgery 
at a VA medical facility as not well grounded.  Although a 
notice of disagreement for this issue was received in May 
1996, no further action was taken by the RO until June 2003.  
The issue of entitlement to automobile allowance and/or 
adaptive equipment was denied in March 1996.  The veteran 
perfected an appeal of this issue in July 1996, but the issue 
was not certified to the Board until May 2003.  The remaining 
issues, including de novo adjudication for right hip nerve 
damaged under § 1151, were denied by the RO in December 2002.  
In October 2003, a hearing was held at the RO before the 
undersigned member of the Board.  

In a Congressional letter associated with the claims file in 
June 2003, the veteran appears to have raised additional 
issues of entitlement to service connection for permanent 
lung damage, difficulty breathing, fissures and hemorrhoids 
pursuant to the provisions of 38 U.S.C.A § 1151, and for a 
neck scar, umbilical hernia, morbid obesity, and chronic 
obstructive pulmonary disease (COPD).  The record indicates 
that the RO initiated action as to some of these claims in 
May and June 2003.  However, as the Board is required to 
address all matter reasonably raised in the record, this 
matter is brought to the attention of the RO for any 
additional appropriate action deemed necessary.  

The issues of entitlement to service connection for right hip 
nerve damage, loss of use of the legs, weakness of the upper 
extremities, and a low back disability under the provisions 
of 38 U.S.C.A § 1151, service connection for diabetes 
mellitus due to Agent Orange exposure, and service connection 
for a right knee disability secondary to the left knee 
disability and entitlement to an increased rating for 
residuals of a left knee injury and for post operative scars 
on the left knee, are the subject of the remand portion of 
this decision.  The issue of entitlement to automobile 
allowance and/or adaptive equipment will be deferred pending 
completion of this development.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claims for 
increased ratings and service connection for a left sided 
throat disability under § 1151 has been obtained by VA.  

2.  The veteran is not shown to have suffered a left side 
throat disability as the result of surgery by VA in January 
1994.  


CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a left side throat disability is not 
warranted.  38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

At the outset, the Board is cognizant of the recent decision 
by the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in the case Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  In 
Pelegrini, it was essentially held that the notice and 
assistance provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
should be provided to a claimant prior to any adjudication of 
the claim.  In this case, the claims had been filed and 
initial adjudication had taken place before the VCAA was 
enacted.  However, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the December 2002 rating action, the June 
2003 statement of the case (SOC), and various letters from 
the RO, in particular, an October 2002 letter, have provided 
the veteran with sufficient information regarding the 
applicable requirements of VCAA.  The SOC provided notice to 
the veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefits sought.  The letters 
also notified him of which evidence was to be provided by the 
veteran and which by the VA.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  The veteran also 
testified at a hearing before the undersigned member of the 
Board at the RO in October 2003.  

In the present case, for the Board to satisfy the holding in 
Pelegrini to the letter of the law, would require that this 
case be dismissed, in effect finding that the rating 
decisions of the RO promulgated prior to providing the 
veteran full VCAA notice were void ab initio.  The result of 
this action would require that the entire rating process be 
reinitiated, with the claimant being provided VCAA notice and 
an appropriate amount of time to respond before an initial 
rating action, the filing by the claimant of a notice of 
disagreement, the issuance of a statement of the case, and 
finally, the submission of a substantive appeal by the 
claimant.  

In this case, the claimant was provided every opportunity to 
submit evidence, was afforded several VA examinations, 
provided with the appropriate laws and regulations, and was 
given ample time to respond.  Thus, to allow the appeal to 
continue would result in nonprejudical error.  "The record, 
with respect to the specific issues indicated above, has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).  

The Board concludes that it may proceed, as specific notice 
as to which party could or should obtain which evidence has 
been provided in effect and no additional pertinent evidence 
appears forthcoming.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Thus, it is concluded that the claimant has 
sufficient notice of the type of information needed to 
support his claim and the evidence necessary to complete the 
application.  Therefore, the Board concludes that the duty to 
assist and notify as contemplated by applicable provisions, 
including the VCAA, has been satisfied with respect to the 
increased rating issues and the § 1151 claim for a left sided 
throat disability.  Accordingly, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Factual Background

The veteran was seen at a VA speech clinic for swallow 
function study in November 2000.  At that time, the veteran 
complained of difficulty swallowing, which he described as 
inconsistent choking on saliva or other thin liquids.  The 
examiner noted that the veteran had several problems after 
his neck surgery in 1994, including dysphonia and dysphagia, 
but that his voice improved significantly since he was last 
seen in 1996.  Multiple attempts to position the veteran for 
examination of his throat were unsuccessful, and the examiner 
recommended a fiber optic swallow examination (FEES) be 
scheduled at VAMC Pittsburgh.  

On VA FEES examination in December 2000, lidocaine was 
applied to the right nares and endoscope and was passed 
transnasally to the hypopharynx without difficulty or 
discomfort.  The laryngeal structures appeared to be within 
normal limits and there was no significant pooling of 
secretions noted in the pharynx or larynx.  Although not 
instrumentally viewed, the OOT appeared within functional 
limits and no significant residual remained in the oral 
cavity.  The veteran was observed swallowing various dyed 
foods of pudding, milk, water, and a vanilla wafer.  The 
veteran demonstrated a mild (1-2 sec.) inconsistent delay in 
initiation of the oropharyngeal swallow across consistencies 
which resulted in bolus filling valleculae prior to the 
swallow.  Material was never observed to penetrate the 
airway.  After the swallow, trace-mild residuals were noted 
with the pudding and cookie consistency, but the veteran 
spontaneously cleared them with a second swallow.  The 
examiner concluded that the veteran presented with 
essentially functional oropharyngeal swallowing function.  
The mild delay and residuals after the swallow were within 
normal limits and did not negatively impact on swallow 
function or safety.  There was no penetration or aspiration 
noted to account for the veteran complaints of choking with 
thin liquids.  The examiner commented that thin liquids reach 
the valleculae prior to swallow which may result in 
occasional difficulty when consuming large volumes of liquids 
rapidly.  

Analysis

In this case, the veteran seeks compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a left 
sided throat disability, claimed to have been the result of 
VA surgery in 1994.  

In order to warrant entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151, there must 
be evidence not only of "disability," but of "additional 
disability" resulting from treatment (including surgery) by 
VA medical personnel.  Here, it has yet to be demonstrated 
that the veteran has suffered a throat "disability" as a 
result of his cervical spine surgery in 1994.  The veteran 
was evaluated by VA in December 2000 to determine the nature 
and etiology of his complaints of left sided throat problems.  
Comprehensive diagnostic examination of the veteran's throat 
revealed no evidence of a current disability.  Because the 
veteran currently has no throat disability, his claim for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 must be denied.  



ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A § 1151 for a left side throat 
disability as the result of surgery at a VA medical center in 
January 1994.


REMAND

A review of the evidentiary record raises some question as to 
the exact nature and etiology of the veteran's claimed right 
hip nerve damage, loss of use of the legs, weakness of the 
upper extremities, low back disability, diabetes mellitus, 
and right and left knee disability.  

The Board notes that in October 2000, the RO requested that a 
neurologist and, if necessary, an orthopedist review the 
claims file to determine if there were any identified 
disabilities involving the veteran's right hip, legs, upper 
extremities, or lower back prior to his neck surgery in 
January 1994.  The examiners were asked to determine whether 
the surgery caused any nerve damage to the right hip, 
weakness in the upper extremities, loss of use of the legs, 
or a low back disability, and whether any identified 
preexisting disability had been aggravated by the surgery.  
The examiners were asked to provide a diagnosis and 
description of all identified disabilities, and to offer an 
opinion as to whether they were caused or aggravated by the 
surgical procedure.  

Although the veteran was examined by VA in December 2000, an 
opinion has yet to be offered regarding the etiology of the 
claimed disabilities.  Such an opinion is necessary prior to 
a final adjudication of the veteran's claims for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  

The veteran testified that he was in Vietnam during service 
and believes that service connection should be established 
for diabetes mellitus due to exposure to Agent Orange.  His 
discharge certificate (DD 214) shows no foreign service duty.  
However, his service medical records make reference to his 
having been assigned to an air base in Thailand.  The veteran 
stated in his hearing before the undersigned that information 
regarding any duties he might have had in Vietnam are 
"privileged information."  He was not certain whether this 
information had been declassified.  As there is some question 
as to his actual overseas service assignments, his service 
personnel records should be obtained.  

Lastly, the veteran argues that his degenerative joint 
disease of the right knee is related to his service-connected 
left knee disability.  Although the veteran specifically 
denied any history of an injury or prior surgery at the time 
he entered military service, the service medical records show 
that, when being treated for left medial meniscus tear during 
service, he reported that he injured his right knee playing 
football when he was 16 years old and that he underwent right 
medial meniscectomy in 1970.  A service medical report in 
January 1976 shows a diagnosis of mild traumatic arthritis in 
the right knee and moderate arthritis in the left knee.  As 
the Board is not qualified to offer an opinion regarding the 
etiology of the veteran's right knee arthritis, an 
examination is necessary.  Furthermore, it is unclear as to 
whether the veteran's service-connected left knee impairment 
has increased in severity due to impairment resulting from 
the nonservice-connected spinal cord injury, or other post-
service injuries, or as a natural progress of the service-
connected disorder.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability or 
disabilities at issue, is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for any right knee problems since his 
discharge from service, and for any right 
hip nerve damage, loss of use of the 
legs, weakness of the upper extremities, 
left knee and low back problems since his 
surgery in January 1994.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of any 
unsuccessful efforts in this regard.  

3.  Because the veteran has testified 
that information regarding any duties he 
might have had in Vietnam are 
"privileged information", the RO should 
request that the veteran contact the 
appropriate military authorities to 
determine whether this "privileged 
information" regarding his whereabouts 
and actions in Vietnam have been 
declassified.  If the veteran finds that 
this information is now available, he is 
to obtain copies of that information 
regarding his presence in Vietnam for 
submission to the Board.  If that 
information is not declassified, he 
should provide VA with the statements 
received from the military documenting 
the status of those records.

4.  If information is received placing 
the veteran in Vietnam, he should be 
afforded a VA endocrinology examination 
to determine the type and severity of 
diabetes mellitus from which he suffers.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

5.  The veteran should then be afforded a 
VA examination by a Board of three VA 
physicians, to include an orthopedist, a 
neurologist and either a neurosurgeon or 
an orthopedic surgeon in order to more 
accurately determine the relationship, if 
any, between his claimed right hip nerve 
damage, loss of use of the legs, weakness 
of the upper extremities, and low back 
problems and the January 1994 cervical 
spine surgery.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiners for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the reports of the 
examiners.  Following completion of the 
examinations, the examiners are to 
reconcile their findings and specifically 
comment as to whether the veteran suffers 
from right hip nerve damage, loss of use 
of the legs, weakness of the upper 
extremities, and low back disability 
which is in any way the result of, or 
related to, his January 1994 cervical 
spine surgery, or whether the 
disabilities are the result of injuries 
which predated the surgery.  A complete 
rationale must be provided for any 
opinion rendered. 

Regarding the orthopedic examination, the 
examiner should offer an opinion 
indicating whether the present service-
connected left knee impairment has 
increased in severity due to the progress 
of the disease, or is it due to other 
injuries and impairments that are not 
service-connected?  A review of the left 
knee scars should include comments as to 
whether they are unstable, superficial, 
painful, and whether the scars limit 
function of the knee.  As to the etiology 
of the veteran's right knee arthritis, if 
the arthritis is found to be related to 
the football injury and subsequent 
surgery prior to service, the examiner 
should offer an opinion as to whether the 
extent of the arthritis identified as 
mild in service, was the result of the 
natural progression of the disease 
process or whether it represented an 
increase in pathology beyond what would 
be expected absent the left knee injury 
in service.  A detailed discussion on the 
history and development of the veteran's 
right knee arthritis would be helpful.  
The examiner should offer an opinion as 
to whether it is at least as likely as 
not that the degenerative joint disease 
of the right knee is proximately due to 
or the result of, or being aggravated by 
the service-connected left knee 
disability.  The physician should provide 
a complete rationale and basis for all 
opinions offered. 

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims. 

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiners have responded to all questions 
posed.  If not, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2003).  

7.  After the requested development has 
been completed, the RO should review the 
claims for compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151, 
as well as his claim for service 
connection.  The RO should adjudicate the 
merits of the claims based on all the 
evidence of record and all governing 
legal authority, including the VCAA of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  Consideration 
should also be given to whether any 
identified right knee disability is 
proximately due to or the result of, or 
being aggravated by the service-connected 
right knee disability.  The provisions of 
Allen v. Brown, 7 Vet. App. 439 (1995) 
should be considered.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



